Citation Nr: 1726659	
Decision Date: 07/12/17    Archive Date: 07/20/17

DOCKET NO.  12-03 534	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for a sinus disability.  
		
2.  Entitlement to service connection for a sinus disability, to include as secondary to exposure to contaminated water. 


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


ATTORNEY FOR THE BOARD

A.M. Clark, Counsel



INTRODUCTION

The Veteran served on active duty from October 1975 to October 1979.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  Jurisdiction of the claims file is currently with the RO in Louisville, Kentucky. 

The Board notes that the evidence was unclear as to whether the Veteran wanted a BVA Hearing.  A letter was sent to the Veteran in April 2017 requesting clarification as to whether or not he wanted a hearing. In an April 2017 statement the Veteran withdrew his request for a hearing.  The Board finds that the Veteran's hearing request has been withdrawn. 

The Board observes that the Veteran filed a notice of disagreement and a substantive appeal with a July 2010 rating decision denying entitlement to service connection for allergic rhinitis.  In a subsequent November 2015 rating decision, the RO granted entitlement to service connection for allergic rhinitis, effective July 10, 2009.  As the Veteran did not appeal the effective date or rating assigned, this issue is not in appellate status.  

The Board additionally notes that following the most recent November 2015 statement of the case, the Veteran submitted medical records without waiver of RO review.  However, as the Board is granting in full the benefits sought on appeal, this procedural error is also deemed to be non-prejudicial to the Veteran.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).



FINDINGS OF FACT

1.  A June 1981 rating decision last denied service connection for a sinus disability. 

2.  Evidence pertaining to the Veteran's sinus disability was not previously submitted, relates to unestablished facts that are necessary to substantiate the claim, is neither cumulative nor redundant, and raises a reasonable possibility of substantiating the claim.

3.  The Veteran's sinus disability had its onset in service or is otherwise etiologically related to his active service. 


CONCLUSIONS OF LAW

1.  The June 1981 rating decision that last denied service connection for a sinus disability is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.1103 (2016).

2.  The evidence received since the last final June 1981 rating decision is new and material, and the claim for service connection for a sinus disability is reopened.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.156, 20.1103 (2016).

3.  A sinus disability was incurred in service.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. New and Material Evidence

At the time of the last final denial of the Veteran's claim for service connection for a sinus disability in June 1981, evidence of record included service treatment records and an April 1981 VA examination. 

Since the last final denial, evidence added includes the Veteran's statements, buddy statements, treatment records, and VA examinations.

Based on a review of this new evidence, the Board finds that the new and material criteria under 38 C.F.R. § 3.156(a) have been satisfied, and the claim for service connection for a sinus disability is reopened.

II. Service Connection

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1131 (West 2014).  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166 -67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/ Caluza element is through a demonstration of continuity of symptomatology if the disability claimed qualifies as a chronic disease listed in 38 C.F.R. § 3.309(a).  Regulations also provide that service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury which was incurred in or aggravated by service.  38 C.F.R. § 3.303(d).  

Finally, 38 U.S.C.A. § 1154(a) requires that VA give 'due consideration' to 'all pertinent medical and lay evidence' in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  Specifically, '[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.'  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006).

In-service treatment records reflect numerous records demonstrating treatment for and complaints of sinus headaches and sinus congestion.  A September 1979 separation examination reflected a normal examination of his sinuses. 

Following separation from service, the Veteran submitted a November 1984 statement from a fellow service member attesting that the Veteran had been sick numerous times in service but would essentially self-medicate.  The fellow service member noted that the Veteran would take pills for runny noses and headaches and if he tried to stop taking medication he would be stuck with a very bad runny nose or terrible headache.  The Veteran reported to him at the time that his head always felt stuffy, like it was clogged up.  He reported that the Veteran's wall locker looked like a medicine cabinet.  At an April 1981 VA examination the Veteran reported bilateral nasal drainage that was sometimes clear and sometimes purulent and occurred essentially year-round for the past six years.  An August 1983 treatment record reflects that the Veteran sought treatment for headaches and reported that several years prior he had similar headaches that were sinus related.  The Veteran continues to assert that he suffers from sinus issues.  His statements have remained consistent throughout the record.  The extensive medical records confirm his allegations of continued sinus problems. 

At July 2010, August 2011, and February 2015 VA examinations the VA examiners provided negative etiological opinions regarding this disability, and its relationship to service.  The Board notes that the July 2010 VA examiner failed to provide rationale for the negative opinion provided; little probative value is accorded to this medical opinion.  An August 2011 opinion only addressed that the Veteran's intermittent episodes of sinusitis were less likely as not caused by or a result of the Veterans' exposure to contaminated water at Camp Lejeune.  The February 2015 VA examiner provided a negative opinion.  The VA examiner emphasized that the Veteran had only been treated four times in service. However, the Board notes that the Veteran's statements and those submitted by his friend confirm that the Veteran often self-medicated.  The Board finds the rationale provided by the VA examiner is in conflict with the credible statements provided by the Veteran and his fellow service member attesting to his chronic symptoms.  The evidence confirms that the Veteran has had continued symptomatology associated with his sinuses since service and even underwent a balloon sinuplasty in May 2016. 

While VA could undertake additional development with respect to his disability (to obtain an additional etiological opinion), based on the fact that the Veteran was treated for sinus issues in service, continued to complain of similar symptomatology shortly after service, and continues to suffer from problems associated with his sinuses, the Board will resolve all reasonable doubt in favor of the Veteran.  See 38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2016).  The nature and extent of the problem related to service is not before the Board. 

Accordingly, the Board concludes that a grant of service connection for a sinus disability is warranted.


ORDER

The claim for service connection for a sinus disability is reopened.

Service connection for a sinus disability is granted.




____________________________________________
CAROLINE B. FLEMING
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


